Citation Nr: 1816332	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  97-00 284A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left varicocele. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 1974 and January 1975 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's appeal has a long and complicated history, and has been before the Board on several prior occasions.  The majority of the original issues have now been resolved, and the history will only be revisited to the extent it is pertinent to the current decision.  

The Veteran appeared at hearings before the Board in April 2001 and January 2012.  The Veterans Law Judge who conducted the April 2001 hearing is no longer employed at the Board.  As the undersigned Veterans Law Judge received testimony at the January 2012 hearing regarding the issue currently on appeal, the Board may proceed with consideration of this appeal in a single decision.

In an April 2012 remand, the Board noted that the Veteran had submitted a notice of disagreement for the issues of entitlement to service connection for peripheral neuropathy of the upper extremities; entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; and entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  These issues were remanded so that the Veteran could be issued a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This was accomplished in September 2012; however, the Veteran did not submit a substantive appeal to complete his appeal, and these issues have not been returned to the Board.  See 38 C.F.R. § 20.200 (2016).

In November 2015, the Board granted entitlement to service connection for a right shoulder disability; denied entitlement to an increased rating for bilateral varicose veins from February 27, 1996, to January 12, 1998; denied entitlement to an increased rating for chronic venous insufficiency of the right leg with varicose veins from January 12, 1998 to October 20, 2004; granted entitlement to an increased rating for chronic venous insufficiency of the right leg with varicose veins from October 20, 2004; denied entitlement to an increased rating for chronic venous insufficiency of the left leg with varicose veins from January 12, 1998; and dismissed a claim for entitlement to TDIU from April 25, 2007.  These matters are all final, and are no longer before the Board.  

The November 2015 decision also remanded the issues of entitlement to service connection for a left varicocele and entitlement to a TDIU prior to April 25, 2007, for further development.  

In a February 2016 Administrative Review, the Acting Director of the Compensation Service granted entitlement to TDIU from October 21, 2004, on an extraschedular basis.  This was implemented in a February 2017 rating decision.  

In June 2017, the claim for entitlement to service connection for a left varicocele was returned to the Board, but the matter was remanded once again in order to complete the development requested in the previous remand.  It has now been completed, and the appeal has been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  A left varicocele was not shown in service, and was first discovered more than 27 years after discharge.  

2.  Although the Veteran does not currently have a left varicocele, a left varicocele was identified on ultrasound in August 2005, and the Veteran submitted a claim for service connection the same month. 

3.  The most probative medical opinion states that there is no relationship between the August 2005 left varicocele and active service, and that the left varicocele was not incurred, due to or aggravated by the Veteran's service-connected varicose veins.  


CONCLUSION OF LAW

The criteria for service connection for a left varicocele have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the Veteran was provided with complete VCAA notification in a January 2006 letter that was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records for the first period of service have been obtained and associated with his claims file.  It appears as if the records from the second period of service are not available, but the Veteran has submitted service treatment records from his second period of service in support of his claims.  The Board is aware that there is a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51   (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board observes that the Veteran's contentions are more concerned with service connection for a left varicocele either due to or as part of his service-connected varicose veins of the lower extremities, and are less concerned with the question of direct service connection.  The Veteran has been afforded VA examinations of his claimed left varicocele.  Addendum opinions have been obtained at the request of the Board.  Records have been received from the Social Security Administration (SSA).  The Veteran has also submitted private evidence in support of his claim.  He provided testimony at a hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that he is entitled to service connection for the left varicocele that was diagnosed in 2005.  He believes that this disability is due to or the result of his service connected varicose veins of the legs.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method, however, may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Varicoceles are not included in the list of chronic diseases in 38 C.F.R. § 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994). 

In relevant part, 38 U.S.C. 1154 (a) (2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, a February 2016 VA scrotal ultrasound found that there was no longer any evidence of a left varicocele.  8/18/2016 C&P Exam, p. 2.  An August 2005 VA ultrasound, however, identified a small left varicocele.  8/31/2005 Medical Treatment Record-Government Facility, p. 1.  The Veteran's claim of service connection was submitted that same month.  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the requirement of a current disability, which is the first criterion needed to establish service connection, has been met.  

A review of the Veteran's service treatment records is negative for complaints, treatment, or diagnoses relating to a left varicocele; however, in a claim for secondary service connection, the service-connected disability itself represents evidence of in-service incurrence or aggravation of a disease or injury.  In this case, the service treatment records show treatment for varicose veins.  Service connection for varicose veins of the right leg has been established effective from the Veteran's December 1977 date of discharge, and service connection for varicose veins of the left leg was added in February 1996.  The second criterion for service connection has been met.  

Therefore, the final criterion that must be established is that of a causal relationship between the Veteran's left varicocele and either active service or his service-connected varicose veins.  To determine if there is such a relationship, the Board will review the medical opinions that have addressed the matter. 

In an August 2008 letter from E.K.C.W., M.D., one of the Veteran's private physicians, he states, "I understand the nexus of other condition that (the Veteran) suffers related to his service condition with varicose veins as a secondary aggravated condition also of(3) Varicose Veins of the Scrotum also nexus to his service secondary aggravated all issue."  In this same letter, he notes that the Veteran is under treatment for major depression secondary to several disabilities, including "Varicose vein of the scrotum-(VARICOCEL, Left)."  7/25/2012 Third Party Correspondence, p. 1.  

A March 2009 letter from E.K.C.W., M.D. states that the Veteran's varicose veins of the scrotum were diagnosed at a VA facility, and that these were "nexus" to the venous insufficiency that was already service connected due to venous insufficiency.  3/19/2009 Medical Treatment Record-Non-Government Facility, p. 1.  

An April 2009 VA treatment record signed by a physician states that the Veteran's problems include varicose veins with chronic venous insufficiency/varicocele.  9/13/2012 Medical Treatment Record-Government Facility, p. 10.  

The Veteran was afforded a VA examination of the male reproductive system in August 2012.  A review of his history showed that he had been seen and treated for scrotal pain in 2005.  He was treated for an abscess.  In July 2005 a small left varicocele was identified on ultrasound of the scrotum.  The examiner opined that it was less likely than not that the varicocele was incurred in or caused by the Veteran's chronic venous insufficiency or peripheral neuropathy of the lower extremities.  The examiner noted that a varicocele was an enlargement of the veins within the scrotum, and it was similar to a varicose vein that could occur in the leg.  The examiner added that most varicoceles develop over time, are easy to diagnose, and many do not need treatment.  As the Veteran did not have any symptoms related to his varicocele or require any treatment for it, the examiner opined that the Veteran's erectile dysfunction and varicocele were not service connected.  7/21/2014 C&P Exam, pp. 12-13.  

A July 2016 VA examination noted that the February 2016 ultrasound of the scrotum no longer showed evidence of a left varicocele.  In the absence of a current disability, the examiner opined that it was less likely than not a varicocele was incurred due to active service.  8/18/2016 C&P Exam, p. 2.  

In another VA opinion obtained in July 2017, the examiner once again opined that it was less likely than not that the Veteran's left varicocele was due to service, as there was no current diagnosis of a left varicocele.  It was also less likely than not that the Veteran's claimed left varicocele was incurred secondary to or aggravated by his service-connected varicose veins because there was no current diagnosis.  1/12/2018 C&P Exam, p. 4.  

An addendum to the July 2017 opinion was received in January 2018.  The examiner stated that varicoceles are fluid filled sacs of the paminoform plexux attached to the testes.  The varicocele was not a disorder of the circulatory system like varicose veins, and the etiology was unclear; however, given the 27 years between discharge and the initial diagnosis in August 2005, causality could not be supported after such a long hiatus.  There was no material medical evidence to support a nexus.  Furthermore, the examiner added that as varicoceles have nothing to do with varicose veins, there was no basis for a nexus for secondary service connection, and no connection to support an aggravation claim.  The examiner concluded by stating that the etiology of the 2005 left varicocele was unknown, but there were no current medical studies that link varicoceles to varicose veins.  1/12/2018 C&P Exam, pp. 1-2.  

After consideration of these opinions, the Board finds that the January 2018 opinion is the most probative.  It is the only opinion that addresses all pertinent questions and provides supporting reasons and bases.  

The two opinions from E.K.C.W., M.D. are vague, and at most can be read as stating there is a nexus between varicose veins and the varicocele.  This doctor did not provide any rationale to explain the basis of his opinion.  The April 2009 VA treatment note is a diagnosis and not an opinion.  Although the way it is written is suggestive of a relationship, it also fails to provide any rationale as to how the conditions would possibly be related. 

The August 2012 VA examiner states that a varicocele is an enlargement of the veins within the scrotum, and is similar to a varicose vein; however, given the Veteran's lack of symptoms, he opined there was no relationship to service.  This opinion is inadequate in that service connection may be established for asymptomatic disabilities, and therefore it essentially fails to provide a rationale to support the finding it was not related to service.  The July 2016 and July 2017 opinions state that the Veteran's varicocele is not related to either active service or the varicose veins, but this was based solely on the absence of a current disability and failed to consider the varicocele diagnosed in 2005. 

The final opinion is the one received in January 2018.  It finds that that the August 2005 varicocele was not related to service, and was neither caused nor aggravated by the service-connected varicose veins.  This is the only opinion that addresses the etiology of the August 2005 varicocele under all theories and provides supporting rationale.  The examiner explained that the conditions were unrelated, and that there is no medical evidence to support a relationship between varicoceles and varicose veins.  Given the inadequacies of all other opinions, the Board finds that this one is the most probative.  Based on this opinion, the Board further finds that the Veteran's left varicocele was not incurred in or due to service, incurred due to the service connected varicose veins, or aggravated by the varicose veins.  The final criterion for service connection is not met, and entitlement to service connection is not established.  

In reaching this decision, the Board has considered the sincere belief of the Veteran that his left varicocele is related to his service connected varicose veins; however, a layman would not normally be competent to make a diagnosis of a relationship between varicose veins and a varicocele, and there is no indication that the Veteran has had the medical training that would enable him to make such a diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 


ORDER

Entitlement to service connection for a left varicocele is denied. 




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


